 Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 1 of 22 PageID #: 1


                                                                               FILED
                                                                      U     tN CLERK'S OFFICE
                                                                       .S. DISTRICT COURT E.0.N,Y,
ALB:MEF
F.# 2019R00857                                                        *     JUN 142019.         *
UNITED STATES DISTRICT COURT                                          LONQ ISLAND OFFICE
EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF:
 (1) ONE IPAD MODEL Al823, SERIAL               TO BE FILED UNDER SEAL
 NUMBER F9FT51 T5HLJJ; (2) ONE IPAD
 MODEL Al 475, SERIAL NUMBER                    APPLICATION FOR A SEARCH
 DMPM3BPMF4YJ; (3) ONE SONY                     WARRANT FOR ELECTRONIC
 CAMERA, SERIAL NUMBER 1122050;                 DEVICES
 (4) ONE SANDISK 40 SD CARD,
 SERIAL NUMBER BHI026516075G;
_AND
  _ _(_5_)o_N_E_B_L_A_C_K_I_P_H_ON_E_x_.----'
                                                cl°9 19 545
                                                       fl w

                         AFFIDAVIT IN SUPPORT OF AN
                       APPLICATION UNDER RULE 41 FOR A
                        WARRANT TO SEARCH AND SEIZE
       I, DANIEL FANDREY, being first duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-

tablets, a digital camera, an SD CARD and a cellular phone-which are currently in law

enforcement possession, and the extraction from that property of electronically stored

information described in Attachment B.

       2.     I am a Task Force Officer with the Federal Bureau of Investigation ("FBI")

and a Detective with the Suffolk County Police Department. I have been employed as a Task

Force Officer since 2017, as a Detective since 2016 and as a Police Officer since 2007. I am

currently assigned to the Child Exploitation and Human Trafficking Task Force (the "Task

Force"). The Task Force investigates individuals suspected of being involved in the online
 Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 2 of 22 PageID #: 2




sexual exploitation of children. While on the Task Force, I have investigated federal

criminal violations related to high technology or cybercrime, child exploitation and child

pornography. As part of my duties, I investigate violations relating to child exploitation and

child pornography, including violations pertaining to the production, possession, distribution,

and receipt of child pornography as well as the transportation of minors and interstate travel

to engage in illicit sexual conduct, in violation of Title 18, United States Code, Sections

2251, 2252, 2252A, and 2423.      I have received training in the area of child pornography and

child exploitation, and I have had the opportunity to observe and review numerous examples

of child pornography (as defined below) in all forms of media, including computer media.

As a Task Force Officer, I am authorized to investigate violations of the laws of the United

States and to execute warrants issued under the authority of the United States.

       3.      The statements in this affidavit are based on my own investigation of this

matter, in addition to information provided to me by-Special Agents of the FBI and other

members of the Task Force. This affidavit is intended to show only that there is sufficient

probable cause for the requested warrant and does not set forth all of my knowledge about

this matter.


               IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       4.      The property to be searched is: (1) ONE IPAD MODEL Al 823, SERIAL

NUMBER F9FT51 T5HLJJ ("Device 1"); (2) ONE IPAD MODEL A 1475, SERIAL

NUMBER DMPM3BPMF4YJ ("Device 2"); (3) ONE SONY CAMERA, SERIAL

NUMBER 1122050 ("Device 3"); (4) ONE SANDISK 4G SD CARD, SERIAL NUMBER

BH1026516075G ("Device 4"); AND (5) ONE BLACK !PHONE X ("Device 5"),
                                               2
 Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 3 of 22 PageID #: 3




(collectively, the "Devices"). The Devices are currently in FBI custody in the Eastern

District of New York.

       5.     The applied-for warrant would authorize the forensic examination of the

Devices for the purpose of identifying electronically stored data particularly described in

Attachment B.

                                       DEFINITIONS

       6.     For the purposes of the requested warrant, the following terms have the

indicated meaning in this affidavit:

              a.      The terms "minor," "sexually explicit conduct" and "visual depiction,"

                      are defined as set forth in Title 18, United States Code, Section 2256.

              b.      The term "child pornography" is defined in Title 18, United States

                      Code, Section 2256(8) in pertinent part as "any visual depiction,

                      including any photograph, film, video, picture, or computer or

                      computer-generated image or picture, whether made or produced by

                      electronic, mechanical, or other means, of sexually explicit conduct,

                      where ... the production of such visual depiction involves the use of a

                      minor engaging in sexually explicit conduct ... or (C) such visual




                                               3
 Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 4 of 22 PageID #: 4




                      depiction has been created, adapted, or modified to appear that an

                      identifiable minor is engaging in sexually explicit conduct."" 1

                                    PROBABLE CAUSE

       7.     On or about May 2, 2019, the FBI received information in connection with an

ongoing investigation ofKik group chats regarding a Kik chat room identified as "dad4dau."

One of the Kik "dad4dau" chat room users identified during the investigation had the display

name "Josh Smith" and the user name ''joshjamie516" (the "Josh Smith Account"). On April

26, 2019, the Josh Smith Account posted to the "dad4dau" chat room the following: "dad

here with daughter- any others?pm".

       8.     On or about April 26, 2019, a law enforcement officer working in an

undercover capacity (the "UC") sent the Josh Smith Account a private message via Kik,

which stated that the UC was also the father of a nine-year-old daughter and a seven-year-old

son. The Josh Smith Account responded that his daughter was "14 and we play" and that

sexual interactions with his daughter included "touching and handjob." The Josh Smith

Account also sent the UC non-pornographic photographic images via Kik, which were

alleged to be of his daughter. The Josh Smith Account is associated with the email address

joshjamie516@gmail.com and IP address 173.68.184.34. According to information obtained

from Verizon Fios, the subscriber for this IP address, when used by the Kik account from




        See also Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) (analyzing
constitutional validity of the definitions set forth in 18 U.S.C. § 2256(8)).



                                               4
 Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 5 of 22 PageID #: 5




April 2, 2019 to April 2 7, 2019, was Brett Ofsink ("Ofsink"), who resides at a residence in

Syosset, New York. An email address attached to the IP address also included Ofsink's first

and last name.

       9.        On or about May 31, 2019, I, along with FBI Special Agent Cindy Wolf,

interviewed Offsink immediately outside of his Syosset residence. During the course of the

interview, Ofsink stated that he had used Kik on his desktop computer through a program

called BlueStacks. Ofsink further recalled being in a Kik chat room about dads and

daughters and that his user name was "Josh James." Ofsink also identified the photographic

image that he had sent to the UC, which Ofsink indicated was not of his daughter but

downloaded from the internet.

       10.       At the time of the interview, Ofsink gave his written consent to allow the FBI

to perform a forensic search of his computer HP computer, which Ofsink gave to the FBI

(the "HP Computer").

       11.       On or about May 31, 2019, the FBI conducted a forensic examination of the HP

Computer. In addition to recovering the photographic images Ofsink sent to the UC, the FBI

recovered images and videos of child pornography from a folder titled "BlueStacks." More

specifically, contained within the "BlueStacks" folder were, among others, the following

videos, which are available for the Court's review:

              a.        a video approximately 74 seconds in length depicting a female toddler

                        naked from the waist down being anally penetrated by an adult male's

                        pems;



                                                5
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 6 of 22 PageID #: 6




           b.     a video approximately 63 seconds in length depicting a male toddler

                  naked from the waist down penetrating an adult female vaginally with

                  his penis. The adult female is holding the toddler by his buttocks while

                  simultaneously spreading the toddler's buttocks and exposing his anus

                  to the camera; and

           c.     a video approximately 10 seconds in length depicting a naked

                  prepubescent female being anally penetrated by an adult male's penis.

     12.   As part of the forensic analysis of the HP Computer, I also recovered:

           a.     images of Ofsink's daughter, who is currently 11 years old, but who

                  was 2 to 3 years younger at the time, posing in a bikini with one leg

                  over her head (with her face blocked out using computer software);

           b.     recent images of Ofsink's I I-year-old daughter in a bikini, standing

                  beside Ofsink' s wife, who is topless, in a bathroom, which, based on an

                  interview of Ofsink's wife, were taken without their knowledge;

           c.     numerous nude images of Ofsink's wife, in locations including her

                  bedroom and bathroom, which, based on an interview of Ofsink' s wife,

                  were taken without her knowledge (together with (a) and (b), the

                 "Sexual Family Photos");

           d.    numerous non-pornographic images of Ofsink's 11 year-old daughter,

                 where she ranges in age from approximately 9 to 11 years old (with her

                 face blocked out using computer software);



                                          6
 Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 7 of 22 PageID #: 7




              e.     the text of chats between Ofsink and other unknown online users,

                     wherein they discuss incestual acts on children and the exchange of

                     unknown images, which appear to have been distributed and received

                     during these chats.

       13.    According to my forensic review of the HP Computer, the Sexual Family

Photos were originally taken using either an iPhone, a Sony Camera and an iPad.

Additionally, at some earlier date, an SD card had been plugged into the HP Computer.

       14.    On, June 6, 2019, the Honorable Gary R. Brown, United States Magistrate

Judge, signed a complaint charging Ofsink with violating 18 U.S.C. § 2252(a)(2) (receipt of

child pornography), and issued a warrant for Ofsink's arrest (No. 19-MJ-530).

       15.    On June 7, 2019, I, along with other members of the Task Force, placed

Ofsink under arrest in connection with the aforementioned warrant. The arrest took place

several blocks from Ofsink' s home. At the time of this arrest, Ofsink had Device 4, the black

iPhone X, on his person.

       16.    Thereafter, members of the Task Force went to Ofsink's home, where they

interviewed Ofsink's wife, and confirmed that the aforementioned Sexual Family Photos

were taken without her knowledge. Present in the home was Ofsink' s I I-year-old daughter.

At that time, and based on the results of the forensic analysis of the HP Computer, members

of the Task Force asked Ofsink's wife if they could review any iPads, Sony Cameras or SD

cards that belonged to Ofsink. At that time, Ofsink's wife voluntarily gave Device 1, Device

2 and Device 3, which contained Device 4, to members of the Task Force. Ofsink's wife

informed the Task Force members that these devices all belonged to Ofsink.

                                              7
 Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 8 of 22 PageID #: 8




       17.      After Ofsink was in custody, I read him his Miranda rights, which he agreed to

waive both orally and in writing. Thereafter, Ofsink stated in sum and substance that, for

approximately one year, he had utilized Kik to access different [chat] rooms, some of which

had child pornography; he has been in chats where he has discussed sexual acts with kids,

including both other people's children and his own; he has asked for, sent and received

images and videos of children; on Kik, he utilizes the screenname "Joshjamie516"; and he

also is interested in porn that involves "wife stuff." Ofsink also signed a written statement

that contained this information.

                                    TECHNICAL TERMS

       18.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data

                communication through radio signals. These telephones send signals through

                networks of transmitter/receivers, enabling communication with other wireless

                telephones or traditional "land line" telephones. A wireless telephone usually

                contains a "call log," which records the telephone number, date, and time of

                calls made to and from the phone. In addition to enabling voice

                communications, wireless telephones offer a broad range of capabilities.

                These capabilities include: storing names and phone numbers in electronic

                "address books;" sending, receiving, and storing text messages and e-mail;

                taking, sending, receiving, and storing still photographs and moving video;

                                               8
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 9 of 22 PageID #: 9




          storing and playing back audio files; storing dates, appointments, and other

          information on personal calendars; and accessing and downloading

          information from the Internet. Wireless telephones may also include global

          positioning system ("GPS") technology for determining the location of the

          device.

       b. Digital camera: A digital camera is a camera that records pictures as digital

          picture files, rather than by using photographic film. Digital cameras use a

          variety of fixed and removable storage media to store their recorded images.

          Images can usually be retrieved by connecting the camera to a computer or by

          connecting the removable storage medium to a separate reader. Removable

          storage media include various types of flash memory cards or miniature hard

          drives. Most digital cameras also include a screen for viewing the stored

          images. This storage media can contain any digital data, including data

          unrelated to photographs or videos.

       c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

          handheld digital storage device designed primarily to store and play audio,

          video, or photographic files. However, a portable media player can also store

          other digital data. Some portable media players can use removable storage

          media. Removable storage media include various types of flash memory cards

          or miniature hard drives. This removable storage media can also store any

          digital data. Depending on the model, a portable media player may have the



                                          9
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 10 of 22 PageID #: 10




           ability to store very large amounts of electronic data and may offer additional

           features such as a calendar, contact list, clock, or games.

        d. GPS: A GPS navigation device uses the Global Positioning System to display

           its current location. It often contains records the locations where it has been.

           Some GPS navigation devices can give a user driving or walking directions to

           another location. These devices can contain records of the addresses or

           locations involved in such navigation. The Global Positioning System consists

           of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an

           extremely accurate clock. Each satellite repeatedly transmits by radio a

           mathematical representation of the current time, combined with a special

           sequence of numbers. These signals are sent by radio, using specifications that

           are publicly available. A GPS antenna on Earth can receive those signals.

           When a GPS antenna receives signals from at least four satellites, a computer

           connected to that antenna can mathematically calculate the antenna's latitude,

           longitude, and sometimes altitude with a high level of precision.

        e. PDA: A personal digital assistant, or PDA, is a handheld electronic device

           used for storing data (such as names, addresses, appointments or notes) and

           utilizing computer programs. Some PDAs also function as wireless

           communication devices and are used to access the Internet and send and

           receive e-mail. PDAs usually include a memory card or other removable

           storage media for storing data and a keyboard and/or touch screen for entering

           data. Removable storage media include various types of flash memory cards

                                           10
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 11 of 22 PageID #: 11




           or miniature hard drives. This removable storage media can store any digital

           data. Most PDAs run computer software, giving them many of the same

           capabilities as personal computers. For example, PDA users can work with

           word-processing documents, spreadsheets, and presentations. PDAs may also

           include global positioning system ("GPS") technology for determining the

           location of the device.

        f. Tablet: A tablet is a mobile computer, typically larger than a phone yet

           smaller than a notebook, which is primarily operated by touching the screen.

           Tablets function as wireless communication devices and can be used to access

           the Internet through cellular networks, 802.11 "wi-fi" networks, or otherwise.

           Tablets typically contain programs called apps, which, like programs on a

           personal computer, perform different functions and save data associated with

           those functions. Apps can, for example, permit accessing the Web, sending

           and receiving e-mail, and participating in Internet social networks.

        g. IP Address: An Internet Protocol address (or simply "IP address") is a unique

           numeric address used by computers on the Internet. An IP address is a series

           of four numbers, each in the range 0-255, separated by periods (e.g.,

           121.56.97.178). Every computer attached to the Internet computer must be

           assigned an IP address so that Internet traffic sent from and directed to that

           computer may be directed properly from its source to its destination. Most

           Internet service providers control a range of IP addresses. Some computers



                                           11
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 12 of 22 PageID #: 12




                have static-that is, long-term-IP addresses, while other computers have

                dynamic-that is, frequently changed-IP addresses.

             h. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the

                same state.

       19.      Based· on my training, experience and research, I know that Device 1, Device

2, Device 3 and Device 5 have capabilities that allow them to serve as a digital camera.

Additionally, Device 1, Device 2 and Device 5 can serve as a portable media player, PDA,

wireless telephone, and OPS navigation device. In my training and experience, examining

data stored on devices of this type can uncover, among other things, evidence that reveals or

suggests who possessed or used the device.

       20.      Based on my training, experience and research, I know that Device 3, the Sony

Camera, is capable of storing digital images in its memory, apart from any SD card contained

inside of it. Additionally, Device 4, the SD card, is capable of storing digital images, which

can then be viewed by connecting the card to a variety of electronic devices, including but

not limited to cameras or personal computers.

                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       21.      There is probable cause to believe that things that were once stored on the

Devices may still be stored there, for at least the following reasons:



                                                12
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 13 of 22 PageID #: 13




        a. Based on my knowledge, training, and experience, I know that computer files

           or remnants of such files can be recovered months or even years after they

           have been downloaded onto a storage medium, deleted, or viewed via the

           Internet. Electronic files downloaded to a storage medium can be stored for

           years at little or no cost. Even when files have been deleted, they can be

           recovered months or years later using forensic tools. This is so because when

           a person "deletes" a file on a computer, the data contained in the file does not

           actually disappear; rather, that data remains on the storage medium until it is

           overwritten by new data.

        b. Therefore, deleted files, or remnants of deleted files, may reside in free space

           or slack space-that is, in space on the storage medium that is not currently

           being used by an active file-for long periods of time before they are

           .overwritten. In addition, a computer's operating system may also keep a

           record of deleted data in a "swap" or "recovery" file.

        c. Wholly apart from user-generated files, computer storage media-in

           particular, computers' internal hard drives-contain electronic evidence of

           how a computer has been used, what it has been used for, and who has used it.

           To give a few examples, this forensic evidence can take the form of operating

           system configurations, artifacts from operating system or application

           operation, file system data structures, and virtual memory "swap" or paging

           files. Computer users typically do not erase or delete this evidence, because



                                           13
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 14 of 22 PageID #: 14




                special software is typically required for that task. However, it is technically

                possible to delete this information.

             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or "cache."

       22.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

       23.      Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the Devices were used, the purpose of its use, who used it, and when. There

is probable cause to believe that this forensic electronic evidence might be on the Devices

because:

             a. Data on the storage medium can provide evidence of a file that was once on

                the storage medium but has since been deleted or edited, or of a deleted

                portion of a file (such as a paragraph that has been deleted from a word

                processing file). Virtual memory paging systems can leave traces of

                information on the storage medium that show what tasks and processes were

                recently active. Web browsers, e-mail programs, and chat programs store

                configuration information on the storage medium that can reveal information

                such as online nicknames and passwords. Operating systems can record

                                                14
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 15 of 22 PageID #: 15




           additional information, such as the attachment of peripherals, the attachment

           of USB flash storage devices or other external storage media, and the times the

           computer was in use. Computer file systems can record information about the

           dates files were created and the sequence in which they were created.

        b. Forensic evidence on a device can also indicate who has used or controlled the

           device. This "user attribution" evidence is analogous to the search for "indicia

           of occupancy" while executing a search warrant at a residence.

        c. A person with appropriate familiarity with how an electronic device works

           may, after examining this forensic evidence in its proper context, be able to

           draw conclusions about how electronic devices were used, the purpose of their

           use, who used them, and when.

        d. The process of identifying the exact electronically stored information on a

           storage medium that are necessary to draw an accurate conclusion is a

           dynamic process. Electronic evidence is not always data that can be merely

           reviewed by a review team and passed along to investigators. Whether data

           stored on a computer is evidence may depend on other information stored on

           the computer and the application of knowledge about how a computer

           behaves. Therefore, contextual information necessary to understand other

           evidence also falls within the scope of the warrant.

        e. Further, in finding evidence of how a device was used, the purpose of its use,

           who used it, and when, sometimes it is necessary to establish that a particular

           thing is not present on a storage medium.

                                           15
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 16 of 22 PageID #: 16




       24.     Nature ofexamination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the Devices to human inspection in order to determine whether it is evidence

described by the warrant.

       25.     Manner of execution. Because this warrant seeks only permission to examine

Devices already in law enforcement's possession, the execution of this warrant does not

involve the physical intrusion onto a premises. Consequently, I submit there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.

       CHARACTERISTICS OF COLLECTORS OF CHILD PORNOGRAPHY

       26.     Based on my training and experience and conversations that I have had with

other federal agents and law enforcement offices, I know that child pornography is not

readily available in retail establishments. Accordingly, individuals who wish to obtain child

pornography do so usually by ordering it from abroad or by discreet contact, including

through the use of the Internet, with other individuals who have it available or by accessing

web sites containing child pornography. Child pornography collectors often send and

receive electronic mail conversing with other collectors in order to solicit and receive child

pornography.

       27.     I have learned that collectors of child pornography typically retain their

materials and related information for many years.



                                               16
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 17 of 22 PageID #: 17




       28.     I have learned that collectors of child pornography typically transfer their

materials between and among electronic devices with ease, which they may do through the

use of external hard drives, memory cards or cloud features, to name a few.

       29.     I also have learned that collectors of child pornography often maintain lists of

names, addresses, telephone numbers and screen names or individuals with whom they have

been in contact and who share the same interests in child pornography.

       30.     Accordingly, information in support of probable cause in child pornography

cases is less likely to be stale because collectors and traders of child pornography are known

to store and retain their collections and correspondence with other collectors and distributors

for extended periods of time.

       31.     Further, based on my training, knowledge, expertise and discussions with

other law enforcement officers, I understand that, in the course of executing a search warrant

for the possession, transportation, receipt, distribution or reproduction of sexually explicit

material related to children, on numerous occasions officers have recovered evidence related

to the production of child pornography and/or child exploitation.

       32.     Based upon my training, experience and the investigation to date, as described

above, particularly the recovery of child pornography images from the HP Computer, along

with surreptitiously created nude images of Ofsink's wife, coupled with the images of

Ofsink's daughter with her face blurred out, I believe that Ofsink is a collector of child

pornography and that it is likely that the Devices contain child pornography images and

evidence relating to child pornography images and trading.



                                               17
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 18 of 22 PageID #: 18




                                       CONCLUSION

       33.    I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.

                                 REQUEST FOR SEALING

       34~    It is respectfully requested that this Court issue an order sealing, until further

order of the Court, all papers submitted in support of this application, including the

application and search warrant. I believe that sealing this document is necessary because the

warrant is relevant to an ongoing investigation into child pornography. Based upon my

training and experience, I have learned that, online criminals actively search for criminal

affidavits and search warrants via the internet, and disseminate them to other online criminals

as they deem appropriate, i.e., post them publicly online through the carding forums.

Premature disclosure of the contents of this affidavit and related documents may have a




                                               18
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 19 of 22 PageID #: 19




_significant and negative impact on the continuing investigation and may severely jeopardize

 its effectiveness.




                                                  Task Force Officer
                                                  FEDERAL BUREAU OF
                                                  INVESTIGATION

 Subscribed and sworn to before me
 onJu~

     ISi STEVEN I. LOCKE             ~
                                     - --     -    -
HU~ -
UNITED STATE S MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                              19
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 20 of 22 PageID #: 20




                                    ATTACHMENT A

       The property to be searched is: (1) ONE IPAD MODEL A1823, SERIAL NUMBER

F9FT51T5HLJJ; (2) ONE IPAD MODEL Al 475, SERIAL NUMBER DMPM3BPMF4YJ;

(3) ONE SONY CAMERA, SERIAL NUMBER 1122050; (4) ONE SANDISK4G SD

CARD, SERIAL NUMBER BH1026516075G; AND (5) ONE BLACK IPHONE X,

hereinafter the "Devices."

       This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 21 of 22 PageID #: 21




                                       ATTACHMENTB

       1.      All records on the Devices described in Attachment A constituting evidence or

instrumentalities of the possession, access with intent to view, transportation, receipt,

distribution and reproduction of sexually explicit material relating to children, in violation of

Title 18, United States Code, Sections 2251, 2252 and 2252A:

            a. Images of child pornography and files containing images of child pornography

               and records, images, information or correspondence pertaining to the

               possession, access with intent to view, receipt or distribution of sexually

               explicit material relating to children, in violation of Title 18, United States

               Code, Sections 2251, 2552 and 2552A, in any form wherever they may be

               stored or found;

            b. Motion pictures, films, videos, and other recordings of visual depictions of

               minors engaged in sexually explicit conduct, as defined in Title 18, United

               States Code, Section 2256;

            c. Records, information, or correspondence pertaining to the possession, access

               with intent to view, transportation, receipt, distribution and reproduction of

               sexually explicit material relating to children, as defined in Title 18, United

               States Code, Section 2256, including but not limited to:

                   1.   Correspondence including, but not limited to, electronic mail, chat logs,

                        and electronic messages, establishing possession, access to or

                        transmission through interstate or foreign commerce, including by

                        United States mail or by computer, of visual depictions of minors
Case 2:19-mj-00545-SIL Document 1 Filed 06/14/19 Page 22 of 22 PageID #: 22




                      engaged in sexually explicit conduct, as defined by Title 18, United

                      States Code, Section 2256; and

                  ii. Records bearing on the production, reproduction, receipt, shipment,
                                                                                         . .;;.:...
                                                                                                ...,,..-,._.
                                                                                              ··.


                      orders, requests, trades, purchases, or transactions of any kind

                      involving the transmission through interstate or foreign commerce

                      including by United States mail or computer of any visual depiction of

                      minors engaged in sexually explicit conduct, as defined by Title 18,

                      United States Code, Section 2256;

       2.     All nude or semi-nude photographs of children, including but not limited to

Ofsink's own children;

       3.     Evidence of user attribution showing who used or owned the Devices at the

time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history;

       As used above, the terms "records" and "information" include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or

stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.




                                               2
